DETAILED ACTION
Applicants’ filing of June 10, 2021, in response to the action mailed February 10, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, amended, or been added.  Claims 1-3 and 6-15 are pending.  The elected invention is directed to a liquid dishwashing detergent comprising the protease variant of SEQ ID NO:  1 consisting of the substitutions S3T + V4I + V193M + V199I + L211D (SEQ ID NO:  2) and the amylase variant derived from SEQ ID NO:  3, said variant consisting of the modifications D183* +G184* +R118K +N195F +R320K +R458K.  Claims 3 and 10-14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 2, 6-9 and 15, as encompassing the elected invention, are hereby considered.
Effective Filing Date
The US effective filing date granted for claims 1, 2, 6-9 and 15 is January 25, 2013 the filing date of  PCT/EP2013/051392. It is acknowledged that Applicants claim the benefit of the foreign application GERMANY 102012201522.1, filed February 2, 2012.
It is noted that, applicants have stated on the record that “all amylase variants recited in claim 1 were disclosed in the application as filed” (remarks of 05-JULY-2018, p7 ¶3).
AIA -First Inventor to File Status
Based on the US effective filing date of January 25, 2013, the current application is examined under the pre-AIA  first to invent status.  
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

No claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite.  However, the following comments are made
The prior office action stated the following.
... Claim 1 of the claim set filed April 5, 2018, for the first time, recited the phrase ‘a control liquid dishwashing detergent that differs from the liquid dishwashing detergent by having a protease comprising, in the listing according to SEQ ID NO: 1, the amino acids S3, V4, E99, V193, V199, and 

L211’.  The remarks of said filing pointed to the example, approach 1, as support for said phrase.  Applicants’ representative, Joshua Elliot, confirmed in the interview of February 4, 2021 that said phrase means the variant of SEQ ID NO:  1 herein consisting of the substitution R99E1, which is the protease of approach 1 in the example.

In response applicants state the following in the instant remarks.  It is noted that the specification, as filed, has no paragraph numbers. 

With respect thereto, Applicant again notes that the above-identified recitation is supported in the originally filed specification (at, e.g., paragraphs [0007]-[0009], [0013], [0017]-[0027], and the Example (i.e., page 2, line 17-page 3, line 7; page 3, line 33-page 4, line 9; page 5, lines 4-page 9, line 5; and the Example)). Applicant also notes that the only difference between the protease recited in part (a) of claim 1 and the protease of the control detergent are the cited six (6) amino acid residues, but that the protease recited in part (a) has at least 95% sequence identity to SEQ ID NO: 1. Thus, the phrase means that the control protease is always only six (6) amino acid residues different than the protease of (a), but that the protease of part (a) it is not always 100% identical to SEQ ID NO: 1.

In response, the following comments are made herein. 
First, applicant’s assertion that ‘the only difference between the protease recited in part (a) of claim 1 and the protease of the control detergent are the cited six (6) amino acid residues’ is incorrect.  Since the variant protease may comprise up to 14 amino acid substitutions compared to SEQ ID NO: 1 (95% identity), applicant’s assertion that ‘the only difference between the protease recited in part (a) of claim 1 and the protease of the control detergent are the cited six (6) amino acid residues’ is incorrect.
Second, applicant’s assertion that ‘the protease of part (a) it is not always 100% identical to SEQ ID NO: 1’ is correct.  The encompassed genus of variants has, compared to SEQ ID NO:  1, at least the 5 substitutions listed in claim 1a and, thus, has 95% – 98% identity with SEQ ID NO: 1.
Third, the example, ‘Batch 1’ comprises the protease according to SEQ ID NO: 2 of WO 2011/032988, which is the variant of SEQ ID NO: 1 herein consisting of the R99E substitution. This disclosure provides support for ‘a control liquid dishwashing detergent that differs from the liquid dishwashing detergent by having a protease comprising, in the listing according to SEQ ID NO: 1, the amino acids S3, V4, E99, V193, V199, and L211’, as recited in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Rejection of claims 1, 2, 6-9 and 15 under 35 U.S.C. 103(a) as being unpatentable over Deinhammer et al, 2008 in view of Poethkow et al, 2001, as explained in the prior actions, is maintained.   
 In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection. 
(A) Reply:	Said review is acknowledged.
(B) There is simply no motivation to combine Deinhammer and Poethkow, and even if they references were combined the combination would not result in the claimed subject matter (i.e., wherein "the protease and the a-amylase variant are in solution in the liquid dishwashing detergent").
(B) Reply:	See below for replies to specific arguments.
(C) As discussed in previous responses, Poethkow et al. is directed to a particulate detergent, not a liquid detergent, and teaches using enzymes in solid form such as granules. Neither Deinhammer et al. nor Poethkow et al. contain any suggestion or motivation to modify Poethkow et al. from a particulate detergent (i.e., a solid) to a liquid detergent wherein the protease and the a-amylase variant are in solution.
(C) Reply:	Regarding, Poethkow teaching a particulate detergent, see the office action of March 20, 2020, Reply (D) which described how Poethkow teaches liquid compositions. 
As explained in the rejection, Deinhammer teaches the amylase AA560 of claim 1, consisting of the modifications R118K, D183* (deletion), G184* (deletion), N195F, R320K, and R458K (amylase-A 
(D) Even if Deinhammer et al. and Poethkow et al. were combined, the combination would not result in the claimed subject matter, as any combination would not result in a liquid detergent wherein the protease and the a-amylase variant are in solution. If the references were combined, a person of skill in the art would understand that the resulting detergent would be a particulate detergent containing enzyme granules (i.e., a solid). In view thereof, the currently claimed liquid dishwashing detergent would not be obvious over the references.
(D) Reply:	See Reply (C), above.
(E) The Office Action cites to Mikkelsen et al. (WO 2008/040818) to support that the use of an amylase and a protease in liquid dishwashing detergents was well known in the art:
However, the inclusion of an amylase and a protease in liquid dishwashing detergents was well known in the art (e.g., Deinhammer; Poethkow; Mikkelsen et al, 2008). In fact, Mikkelsen reduces to practice liquid dishwashing detergents comprising a protease and an amylase in solution, which are then stored for at least 4 weeks at elevated temperature. The preservation of amylase activity in such compositions ranged as high at 97% (table 15), while in a single combination of protease and amylase 77% of the protease activity and 98% of the amylase activity was retained (table 16 & 17). Thus, applicants' assertion that all combinations of protease and amylase would inactivate the protease and amylase is disproved by the results of Mikkelsen.

Applicant respectfully asserts that Mikkelsen supports the nonobviousness of the claimed invention. Mikkelsen is directed to specific protease enzymes (i.e., subtilisin KL variants) taught to have surprising results ("It has surprisingly been found that subtilisin KL and variants thereof exhibit a remarkable compatibility to other enzymes used in liquid detergent compositions such as lipases, amylases, cellulases, peroxidases/oxidases and hemicellulases." Mikkelsen at 5, lines 2-9). A skilled person would understand the results from Mikkelsen would only be achieved with the specific subtilisin KL variants and would not have motivated a skilled artisan to use other proteases in such a manner ('This property results in a substantial increase in the residual activity of these enzymes in combination with subtilisin KL and variants thereof as compared to the residual activity in the presence of other proteases, even after long periods of storage." Mikkelsen at 5, lines 2-9).
Reply:	It is acknowledged that Mikkelsen so states.  However, these statements of Mikkelsen are not a teaching away from the instant rejection for the following reasons.  
First, Mikkelsen demonstrates that the combination of the protease Alcalase and the amylase Termamyl retains 87% amylase activity after 4 weeks, the combination of subtilisin KL and Termamyl retains 92% amylase activity after 4 weeks, and the combination of subtilisin KL and amylase A2 retains 78% amylase activity after 4 weeks (Table 2).  It is only the combination of Alcalase and amylase A that has low retention of amylase activity (7%) after 4 weeks (Table 2). Thus, three out of four of the protease/amylase combinations retain amylase activity after 4 weeks of storage3.  In this experiment, protease activity was also retained (Table 5).  It is further noted that the combination of Savinase and amylase A retains 24% amylase A activity after 4 weeks (Table 10).  Based thereon, the skilled artisan would expect that the combination of the amylase A of Deinhammer and the protease of Poethkow would, more likely than not, retain amylase activity after 4 weeks of storage.
Second, Mikkelsen states: 
‘The specific Savinase variant comprising the modifications Y167A+R 170S+A194P was disclosed in WO 98/20115. In the present application we designate this variant subtilisin KL” (p1). 

WO 98/20115 states the following.
‘In particular said parent subtilase is BLS309 (SAVINASE® NOVO NORDISK A/S).’ (p18 ¶2).
‘Accordingly, an even further embodiment of the invention relates to a variant according to the invention, wherein said modification is… Y167A+R170S+A194P (p19 ¶2)’.

Thus, the parent protease of Mikkelsen is a Savinase variant consisting of the substitutions Y167A+R170S+A194P. Savinase has the sequence below (UniProt Acc#P29600), which has 96% identical with SEQ ID NO:  2 here.  With the changes Y167A+R170S+A194P, the variant subtilisin KL of Mikkelsen has 95% identity with SEQ ID NO: 2.
	1 aqsvpwgisr vqapaahnrg ltgsgvkvav ldtgisthpd lnirggasfv pgepstqdgn
       61 ghgthvagti aalnnsigvl gvapsaelya vkvlgasgsg svssiaqgle wagnngmhva

      181 asfsqygagl divapgvnvq stypgstyas lngtsmatph vagaaalvkq knpswsnvqi
      241 rnhlkntats lgstnlygsg lvnaeaatr

Mikkelsen demonstrates that 42-78% of amylase A activity is retained upon 4 weeks of storage with subtilisin KL (Tables 2, 6, 10). Said tables of Mikkelsen further demonstrate that this storage stability is an improvement on use of Alcalase and amylase A (4-9% retention of activity), which has only 59% identity with SEQ ID NO: 2 herein.  Thus, Mikkelsen is not a teaching away from the instant rejection and, in fact, would motivate the skilled artisan to use proteases having high homology with their variant subtilisin KL.  The protease of Poethkow has 95% identity with the subtilisin KL variant.
Third, WO 98/20115, as referenced by Mikkelsen, also states the following (p8 ¶5). 
‘A further subgroup of the subtilases I-S2, is recognised by Siezen et al. (supra). Sub-group I-S2 proteases are described as highly alkaline subtilisins and comprise… subtilisin 309 (SAVINASE, NOVO NORDISK A/S)…’.
‘One subgroup of the subtilases, I-S1, comprises the "classical" subtilisins, such as …subtilisin Carlsberg (ALCALASE , NOVO NORDISK A/S)’

These functional distinctions would also motivate skilled artisan to use proteases having high homology to Savinase rather than Alcalase.  As noted above. The protease of Poethkow has 95% identity with Savinase but only 59% identity with Alcalase.  
(F) In fact, Mikkelsen supports that Deinhammer and Poethkow would not have been combined. Mikkelsen acknowledges problem known in the art of using proteases and amylases in solution: "It is particularly difficult to stabilize amylases in the presence of proteases, which can readily degrade amylases in aqueous liquid or gel detergent compositions but also other enzymes, such as lipases, cellulases, etc. are frequently degraded by the proteases." Mikkelsen at [p]1, lines 29-32.
(F) Reply:	It is acknowledged that Mikkelsen makes said statement.  However, their data demonstrate that most of the tested combinations of proteases and amylases retained significant amounts of amylase activity. See Reply (E) above.
(G) Again, even if the references were combined, a person of skill in the art would understand that the resulting detergent would be a particulate detergent containing enzyme granules (i.e., a solid). 
(G) Reply:	See Reply (C) above.
 (H) In addition, and as previously discussed, the claimed amylase/protease combination in the liquid dishwashing detergent unexpectedly leads to increased storage stability of the protease and amylase, and increased proteolytic and amylolytic activity after storage in comparison to a control liquid dishwashing detergent.
(H) Reply:	The functional properties of the combination of Deinhammer and Poethkow are inherent to the physical properties of said combination.  Moreover, based on the teachings of Mikkelsen, as discussed above, there is an expectation of success.
(I) With respect to the evidence of unexpected results, the Office Action cites to Deinhammer (example 3) which is stated as comprising the amylase of claim 1 and protease E taught by EP396,608 and also cites to Mikkelsen.
(I) Reply:	It is acknowledged that the rejection states ‘Deinhammer reduces to practice liquid detergent compositions comprising said variant amylase and a protease [protease E] (Example 3)’. Regarding the teachings of Mikkelsen, see Reply (E) above.
(J) Applicant asserts that in view of the Example in the current application, comparative testing to "protease E" is not needed. It appears from Deinhammer and EP366608B4 that "protease E" is a variant of subtilisin 309 having an M222S mutation. However, as shown in the attached sequence alignments, the reference protease used in the Example herein is more similar to SEQ ID NO:2 (having the amino acids S3, V4, E99, V193, V199, and L211) than is the potential sequence for protease E (see Appendix A). 
(J) Reply:	The instant rejection is not based on the use of protease E and it is acknowledge that comparative testing to "protease E" is not needed. 

(K) Moreover, as discussed above, Mikkelsen acknowledges that "[i]t is particularly difficult to stabilize amylases in the presence of proteases, which can readily degrade amylases in aqueous liquid or gel detergent compositions ... " but proposes specific variants. Therefore, Mikkelsen supports that the results herein are unexpected. 
(K) Reply:	See Reply (E) above.
	For these reasons and those presented in the prior office action, the rejection of claims 1, 2, 6-9 and 15 under 35 U.S.C. 103(a) as being unpatentable over Deinhammer et al, 2008 in view of Poethkow et al, 2001 is maintained.    
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 

It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc. v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheridan Swope whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 571-272-0943 11a-7p EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SEQ ID NO:  1 herein has all of S3, V4, V193, V199, and L211.
        2 Amylase A is the variant of SEQ ID NO: 3 herein consisting of R118K, D183* (deletion), G184* (deletion), N195F, R320K, and R458K, as per the elected sequence.
        3 Also see Table 6 and Tables 15-17 as discussed in the prior action and referred to by applicants in this argument.  Said Tables 15&17 demonstrate that the amylase Termanyl retains high activity (89-101%) after storage with various proteases, including Savinase and Alcalase as well as Subtilisin KL and variants thereof.
        
        .
        4 Not of record.  Provided herein by the examiner.